Citation Nr: 1208963	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-31 143A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative joint disease, status post fracture, left elbow, rated as noncompensable prior to July 19, 2011, and as 10 percent disabling as of that date ("left elbow disability").   

2.  Entitlement to an initial compensable rating for status post avulsion fracture, dorsal base of distal phalanx, left ring finger ("left ring finger disability"). 

3.  Entitlement to an increased initial rating for dermatitis of the chest, arms and hands, rated as noncompensable prior to August 2, 2011, and as 10 percent disabling as of that date ("skin disability"). 

4.  Entitlement to an increased initial rating for chondromalacia, left knee, rated as noncompensable prior to July 19, 2011, and as 10 percent disabling as of that date ("left knee disability"). 

5.  Entitlement to an increased initial rating for chondromalacia, right knee, rated as noncompensable prior to July 19, 2011, and as 10 percent disabling as of that date ("right knee disability"). 

6.  Entitlement to an increased initial rating for degenerative joint disease of the lumbar spine, rated as noncompensable prior to July 19, 2011, and as 10 percent disabling as of that date (lumbar spine disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Denver, Colorado, currently has jurisdiction of the claims. 

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing is of record. 

The Board previously remanded the claims in December 2010 for additional development, namely to schedule the Veteran for appropriate VA examinations.  The actions directed by the Board have been substantially complied with.  The Board also remanded claims for service connection for a left shoulder disorder and for a rash on the chest (described as rosea-like).  In an October 2011 rating decision, the Appeals Management Center (AMC) granted service connection for left shoulder degenerative joint disease.  As such, that issue is no longer before the Board for appellate review.  The AMC also recharacterized the previously service-connected dermatitis as dermatitis of the chest, arms and hands.  As such, the issue of whether service connection for a rash on the chest (described as rosea-like) is also no longer before the Board for appellate review.  

In the October 2011 rating decision, the AMC increased the ratings assigned for degenerative joint disease, status post fracture, left elbow; chondromalacia of the bilateral knees; and degenerative joint disease of the lumbar spine, all effective July 19, 2011.  The AMC also increased the rating assigned for dermatitis of the chest, arms and hands, effective August 2, 2011.  Despite the increased ratings granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to July 19, 2011, the left elbow disability was manifested by complaints of pain, but not objective evidence of pain on motion or limitation of pronation, supination, or flexion, and since July 19, 2011, the left elbow disability was manifested by complaints of pain, but not objective evidence of limitation of pronation, extension limited to 75 degrees, or flexion limited to 90 degrees.
  
2.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5230 and does not have any arthritis associated with the left ring finger disability.  

3.  Prior to August 2, 2011, the skin disability involved less than five percent of the entire body or exposed areas and did not require more than topical therapy, and since August 2, 2011, the skin disability involves less than 20 percent of the entire body or exposed areas and does not require systemic therapy for a total duration of six weeks or more, but not constantly, during the past year. 

4.  Throughout the appeal, the left knee disability has been manifested by subjective complaints of soreness, popping, aching, grinding, pain, locking, stiffness, swelling, limping and flare-up of symptoms but has not exhibited flexion limited to 45 degrees or less, limitation of extension, or recurrent subluxation or lateral instability. 

5.  Throughout the appeal, the right knee disability has been manifested by subjective complaints of soreness, popping, aching, grinding, pain, locking, stiffness, swelling, limping and flare-up of symptoms, but has not exhibited flexion limited to 45 degrees or less, limitation of extension, or recurrent subluxation or lateral instability. 

6.  Prior to July 19, 2011, the lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent or more of the height; or intervertebral disc syndrome (IDS), and since July 19, 2011, the lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating and a rating greater than 10 percent since July 19 2011, for a left elbow disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5207, 5213 (2011). 

2.  The criteria for an initial compensable rating for the left ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5230 (2011).  

3.  The criteria for an initial compensable rating and a rating greater than 10 percent since August 2, 2011, for a skin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7806 (2011). 

4.   The criteria for an initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5014, 5260 (2011).  

5.  The criteria for an initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5014, 5260 (2011).  

6.  The criteria for an initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

	Degenerative joint disease, status post fracture, left elbow

Service connection for degenerative joint disease, status post fracture, left elbow, was initially granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5213 and 5010, with a noncompensable evaluation effective August 1, 2006.  See October 2006 rating decision.  The rating was subsequently increased to 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, effective July 19, 2011.  See October 2011 rating decision.  As such, the Board must determine whether the Veteran is entitled to a compensable rating prior to July 19, 2011 and to a rating in excess of 10 percent as of that date.  

The Veteran contends that he is entitled to increased ratings because his left elbow disability has worsened, to include due to increased pain and decreased durability.  The Veteran specifically asserts that he has limited left elbow motion, that range of motion testing was painful, that he has constant grinding and limited use after working, and that he has severe pain that radiates throughout his left arm.  He testified that he uses ice packs and medication (Aleve) for swelling, that he is unable to fully straighten his elbow after using it for an extended period of time, such as during work, that he cannot lift bigger/heavier items, that he has a burning sensation in his left elbow, and that he has occasional locking.  See October 2006 NOD; October 2007 VA Form 9; August 2010 hearing transcript.  

In an undated statement, the Veteran's former employer reports that the Veteran was transferred to a different job because he was physically unable to continue performing at his desired level as a support engineer.  He reported that there were several occasions when the Veteran had physical difficulties accomplishing tasks assigned to him and that his elbow pain was always evident during high power amplifier changes.  See statement from S.H. at Harris Corporation.  

DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint. 

The rating criteria provided for limitation of motion of the elbow and forearm are found at 38 C.F.R. § 4.71a, DC 5206-5208.  The Veteran is left-handed, so the Board will only consider the criteria pertaining to the major extremity.  See e.g., July 2006 VA examination report.  The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5206, limitation of flexion of the forearm of the major extremity to 110 degrees is assigned a noncompensable evaluation; a 10 percent evaluation is for application when flexion is limited to 100 degrees; a 20 percent evaluation is applied when flexion is limited to 90 degrees; a 30 percent evaluation is applied when flexion is limited to 70 degrees; a 40 percent evaluation is applied when flexion is limited to 55 degrees; and a 50 percent evaluation is applied when flexion is limited to 45 degrees.  Under DC 5207, limitation of extension of the forearm of the major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees; a 30 percent evaluation is applied when extension is limited to 90 degrees; a 40 percent evaluation is applied when extension is limited to 100 degrees; and a 50 percent evaluation is applied when extension is limited to 110 degrees.  Under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the major extremity. 

DC 5213 provides for a 10 percent rating for both the major and minor forearms when supination is limited to 30 degrees or less.  Limitation of pronation with motion lost beyond last quarter of arc, and the hand not approaching full pronation, warrants a 20 percent rating for both the major and minor forearms.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in July 2006, at which time his claims folder was available and reviewed.  He reported discomfort since the 1990 in-service injury over the olecranon process of his left elbow.  The Veteran indicated that his left elbow was sore all the time but denied heat, swelling, redness or taking or using any specific medication for the left elbow discomfort.  Physical examination disclosed mild tenderness over the olecranon process but no heat, swelling, redness or deformity.  Range of motion testing revealed flexion to 45 degrees and pronation and supination to 90 degrees in both directions.  With a five pound weight in both hands, the Veteran was able to flex repeatedly without pain, weakness, impaired endurance, incoordination or instability.  There was no loss of range of motion with repeated flexion of the left elbow with the weight and no change in active or passive range of motion during repeat testing against resistance.  AP and lateral views of the left elbow reveal small osteophytes on the margin of the radial head; a small osteophyte likely projecting from the coronoid process; and an anterior subtle soft tissue density, which could be abnormal calcification in the joint space.  There was no evidence of joint effusion and other aspects of the bones and joints were unremarkable.  The impression was mild degenerative changes.  The Veteran was diagnosed with history of left elbow fracture in 1990 - mild degenerative joint disease.  In a September 2006 addendum, the VA examiner reported that the left elbow range of motion measurements had a typo and should read 145 degrees of flexion, not 45.  

The Veteran underwent another VA examination in July 2011, pursuant to the Board's remand.  His claims folder was available and reviewed.  The Veteran reported that since his last examination, he had not undergone any surgeries or hospitalizations and that he obtained his medical care outside of the VA system.  He indicated that he was taking over-the-counter Aleve (1 pill daily) for multiple musculoskeletal complaints, to include his left elbow, left hand, low back and bilateral knees, and that the medication was helpful.  The Veteran reported that he was independent with activities of daily living and that he drove, although he often drove one handed and used the non-dominant right hand because his left elbow symptoms worsened when holding the steering wheel.  He indicated that he wore a brace on his left elbow which was helpful.  The Veteran was unable to quantify how much he was able to lift with the left upper extremity but indicated that he avoided left-sided overhead activities and repetitive left-sided pushing, pulling, and lifting.  He also indicated that he had switched some grooming tasks to his right non-dominant side because left elbow pain interfered with combing, drying, and washing his hair.  The Veteran continued to write with his left hand.  He reported that the left elbow condition interfered with yard work and household chores.  

The Veteran specifically reported that he was experiencing progressive worsening of his left elbow symptoms but denied any subsequent injury to explain his progressively worsening symptoms.  He reported constant elbow pain, which ranged from a three to a nine on a scale of ten in severity; intermittent locking; constant stiffness; and daily swelling, worse towards the end of the day.  The Veteran denied instability or history of dislocation but noted that pain worsened with any reaching and pulling activities and with driving.  There was no impact on his usual occupation with no missed work during the past year.  The Veteran wore an elbow compression brace with planned physical activity and found it helpful in providing support and reducing swelling.  He reported flare-up of symptoms twice weekly, which typically last for 24 hours.  

Physical examination revealed diffuse swelling over the posterior elbow and tenderness to palpation over the olecranon, lateral epicondyle, and medial epicondyle.  There was no appreciable instability, palpable bony abnormalities, or erythema, and alignment was normal.  Range of motion testing revealed pain free extension to zero degrees; flexion to 115 degrees with pain at the end of range; pronation to 80 degrees without pain; and supination to 55 degrees with pain at the end of range.  After repeat testing times three against resistance, no additional loss of range of motion was observed due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  An x-ray revealed minor degenerative changes in the proximal radius but no fracture, dislocation or joint effusion.  The Veteran was diagnosed with left elbow post-traumatic degenerative joint disease with history of coronoid fracture.  Residuals included decreased range of motion, chronic pain, and swelling but no objective evidence of instability.  

The evidence of record does not support the assignment of a compensable rating for the left elbow disability prior to July 19, 2011, under DC 5003, 5206, 5207, or 5208.  This is so because, although the Veteran is noted to have arthritis in the left elbow, the Veteran did not exhibit the necessary limitation of motion to support the assignment of a compensable rating.  More specifically, range of motion testing at the time of that examination revealed normal range of motion, to include after repetition with resistance.  

Consideration has been given to whether a compensable rating is warranted on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges that the Veteran competently and credibly reported pain prior to July 2011.  See Layno, 6 Vet. App. at 470; see also June 2006 VA examination report; October 2006 NOD; October 2007 VA Form 9.  The June 2006 VA examiner specifically reported, however, that  the Veteran was able to move the elbow through normal range of motion with no pain, instability, impaired endurance, incoordination, weakness or other abnormality, to include after repetition and with resistance.  Based on the foregoing, the Board finds that prior to July 19, 2011, a compensable rating on the basis of limitation of function due to pain is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The evidence of record also does not support the assignment of a rating in excess of 10 percent under DC 5206, 5207, or 5208 as of July 19, 2011.  Initially, the Board notes that in assigning the 10 percent ratings, the RO specifically noted that it was doing so pursuant to DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45 in light of the objective evidence of painful motion.  See October 2011 rating decision.  During this period, the left elbow disability is never manifested by limitation of pronation, extension limited to 75 degrees, or flexion limited to 90 degrees.  Rather, at worst, the Veteran exhibited pronation to 80 degrees, zero degrees of extension, and 115 degrees of flexion on VA examination, to include after repetition against resistance.  Given these findings, the Veteran does not meet the criteria for the next higher (20 percent) rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206, 5207, 5213.  

The Board has considered whether the left elbow disability may be rated under other diagnostic codes related to the elbow and forearm.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to the left elbow disability as it is neither contended nor shown that the left elbow disability involves ankylosis of the elbow (DC 5206); forearm flexion limited to 100 degrees and extension to 45 degrees (DC 5208); any impairment of the flail joint (DC 5209); nonunion of the radius and ulna, with flail false joint (DC 5210); or impairment of the ulna or radius (DC 5211 and 5212).  See VA examination reports (to include discussion of x-ray findings).  

Status post avulsion fracture, dorsal base of distal phalanx, left ring finger

Service connection for status post avulsion fracture, dorsal base of distal phalanx, left ring finger, was granted pursuant to 38 C.F.R. § 4.71a, DC 5230, effective August 1, 2006.  See October 2006 rating decision.  

The Veteran contends that he is entitled to a compensable rating because his left ring finger has not felt right since the initial injury.  He reports that the pain and his finger's usability are worse and that he has limited range of motion.  The Veteran testified that he has pain, problems gripping, swelling, soreness, throbbing, and needs to change hands while driving.  He also indicated that his finger bothers him when the weather changes and that he tried ice once without effect and that Motrin helps.  See October 2006 NOD; October 2007 VA Form 9; August 2010 transcript.

DC 5230 provides that a noncompensable evaluation will be assigned for any limitation of motion of the ring or little finger.  The regulations provide that if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluation should be combined.  See preamble to 38 C.F.R. § 4.71a, DC 5216 to 5230 at Note (5).  This provision does not apply to the instant case, however, as the left ring finger is the only digit that is service-connected.  

During the July 2006 VA examination, the Veteran reported that his left ring finger had been sore since the in-service injury in the late 1980s, but denied heat, swelling, redness, or any other symptoms.  He also denied taking any specific medication for this problem.  Physical examination of the Veteran's hand, and specifically the ring finger, disclosed no deformity, heat, swelling, redness or other abnormality.  The distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints were normal without heat, swelling or redness.  There was normal thumb-to-fingers and normal fingers-to-palms without loss of range of motion, pain on range of motion, instability, incoordination, or weakness.  The Veteran had normal 5+/5+ grip strength and was able to extend all digits fully, with no loss of range of motion.  The examiner noted that there was insufficient clinical evidence of a specific abnormality involving this digit at the time.  The examiner also noted that there was no change in active or passive range of motion during repeat testing against resistance.  A single AP view of the Veteran's left hand revealed tiny calcific and densities in the ligamentous attachments along the ulnar aspect of the proximal phalanx of the fourth digit, but the bones, joints and soft tissues were otherwise unremarkable.  The impression was minor calcification at ligamentous attachments of the proximal phalanx of the middle [sic] digit of the left hand; otherwise negative.  The Veteran was diagnosed with history of trauma to the 4th digit.  

As noted above, the Veteran reported taking over-the-counter Aleve (1 pill daily) for multiple musculoskeletal complaints, to include his left hand, at the time of the July 2011 VA examination.  He also indicated that he continued to write with his left hand.  In regards to his left hand, the Veteran specifically noted that he had experienced progressive worsening of left hand symptoms localized to the left ring finger.  He denied any subsequent trauma to explain the increase in symptomatology.  The Veteran reported intermittent pain, which he rated as a zero to five on a scale of ten in severity.  He indicated that the pain was present with repetitive grasping and gripping and that his left ring finger would intermittently swell with such actions.  The Veteran also reported stiffness in the left ring finger with changes in weather and intermittent locking, but denied instability, history of finger dislocation, or surgery.  No impact on his usual occupation was noted as he had not missed work during the past year.  The Veteran did not report any flares lasting greater than 24 hours.  

Physical examination revealed normal positioning of the hand and digits.  There was no gap with opposition of the fingers to the proximal palmar crease, no gap with opposition of the thumb to the remaining digits, and full range of motion at all joints for all digits of the hand.  Range of motion was pain free except the Veteran reported pain at the PIP joint of the ring finger at the end of range of motion with flexion.  He was able to achieve ring finger PIP joint flexion from zero to 95 degrees with pain at the end of range.  The Veteran did not report pain with ring finger PIP extension, which was full to zero degrees, but did report pain at the ring finger PIP joint with grip.  The examiner noted that grip was strong and symmetric to the opposite side.  There was no ankylosis, other evidence of painful motion, swelling, instability, or palpable modules.  The Veteran reported tenderness to palpation at the ring finger PIP joint, DIP joint, and phalanx between the PIP and DIP joints.  There was otherwise no tenderness to palpation of the hand.  After repeat testing times three against resistance, no additional loss of range of motion was observed due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  

X-ray of the left hand contained an impression of minor degenerative changes; small calcific densities seen at the base of the first proximal phalanx and a secondary ossification center or previous avulsion injury, which was well corticated and did not appear to be an acute injury.  The Veteran was diagnosed with left ring finger avulsion fracture, healed without significant residual.  The examiner noted that x-rays did not reveal evidence of osteoarthritis, malunion or nonunion of the finger and that there was no objective evidence of instability.  The small calcific densities and radiographic findings at the base of the first proximal phalanx were unrelated to the history of ring finger avulsion fracture and were incidental findings.  

The evidence of record does not support the assignment of a compensable rating for the left ring finger disability.  As an initial matter, a noncompensable (zero percent rating) is the maximum rating under DC 5230.  As such, the assignment of a rating in excess of zero percent is impossible under these diagnostic criteria.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that the Veteran has consistently, competently and credibly reported pain throughout his appeal, see Layno, 6 Vet. App. at 470, and that the July 2011 VA examiner noted his reports of pain at the end of range of motion with flexion and with grip.  This VA examiner, however, specifically indicated that there was no swelling, instability, or palpable modules, and no additional loss of range of motion observed due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare after repeat testing times three against resistance.  In addition to the foregoing, the June 2006 VA examiner also noted that there was no loss of range of motion, pain on range of motion, instability, incoordination, or weakness, and no change in active or passive range of motion during repeat testing against resistance.  These findings do not support the assignment of a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  Moreover, the July 2011 VA examiner noted the absence of x-ray evidence of arthritis involving the Veteran's left ring finger.  This finding does not support the assignment of a compensable rating under 38 C.F.R. § 4.59. 

Dermatitis of the chest, arms and hands

Service connection for dermatitis was initially granted pursuant to 38 C.F.R. § 4.118, DC 7806, with a noncompensable evaluation effective August 1, 2006.  See October 2006 rating decision.  As noted above, this disability was subsequently recharacterized as dermatitis of the chest, arms and hands in an October 2011 rating decision, which also assigned a 10 percent rating effective August 2, 2011.  As such, the Board must determine whether the Veteran is entitled to a compensable rating prior to August 2, 2011 and to a rating in excess of 10 percent as of that date.  

The Veteran contends that he is entitled to increased ratings because his skin condition is bad.  He asserts that five percent or more of exposed areas are affected and that he has been provided medication for this disability.  The Veteran testified that he uses ointments to help his skin disorder, that it comes and goes and he does not know what triggers it, and that it affects his face, neck, chest and arms.  In describing his rosacea, he reported that his skin seems to lose color in the sun and that it affects his hands and forearms.  He denied any itching and indicated that it breaks out like a super rash.  See October 2006 NOD; October 2007 VA Form 9; August 2010 hearing transcript.  

DC 7806 provides the rating criteria for dermatitis or eczema.  A noncompensable evaluation is assigned for dermatitis where less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period.  A 10 percent rating is assigned for dermatitis where at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is assigned for dermatitis where at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  And a 60 percent rating is assigned for dermatitis where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or: constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118.  

The Board notes that DC 7806 was not amended in October 2008 when changes were made to Diagnostic Code series 7800, and that DC 7800 through 7805 are not for application in this case as the area affected by the Veteran's skin disability does not involve his head, face, or neck; nor is his disability manifested by any scars. 

During the July 2006 VA examination, the Veteran reported that dermatitis was manifest as small, raised bumps over his arms and hands, that he was treated with ointment, which improved the dermatitis, and that he had two or three small, residual bumps over the dorsum of the hands.  He denied any itching.  The Veteran indicated that he had also developed a rosea-like rash over his chest, which after  treatment  with ointment, subsided without recurrence.  Physical examination of the disclosed no significant rash or other skin abnormality other than three, small, one millimeter bumps over the dorsum of the left hand and left arm.  These small nodules were scaly and slightly raised.  No significant scars were noted, and the skin was otherwise normal.  The Veteran was diagnosed with history of dermatitis with nearly complete resolution (other than the three small nodules) and history of rosea involving the chest with complete clearing.  

The Veteran underwent a VA skin disease examination in August 2011, pursuant to the Board's remand.  He reported that after being exposed to chemicals, he developed an erythematous rash that started on his chest and spread to his jaw line.  His entire chest was involved but his back, arms, legs and face were spared.  He used Benadryl for relief at that time.  Since that contact, he had had four to five flares of the same rash per year, each episode lasting four to five days.  The Veteran had been given a cream and pill that had helped the then-flaring rash but was unsure what the remedy was.  He indicated that his last flare was in December 2010 and that he did not currently have a rash or associated hyperpigmentation.  The Veteran reported that dermatitis was intermittent without systemic symptoms but with erythema and pruritis.  He denied any skin disease treatment in the year prior.  The examiner noted that less than five percent of exposed areas (head, face, neck, hands) were affected and that greater than five percent, but less than 20 percent, of the total body area was affected.  The examiner also noted that the Veteran did not currently have any skin lesions but noted that he stated that when the rash occurred, it was erythematous, non-scaly, pruiritic, and spread from his chest up to his jaw line, covering his entire chest but sparing his arms and back.  

The Veteran was diagnosed with dermatitis and photographs taken at the examination are of record.  The examiner noted that dermatitis was of unknown origin but due to or a result of exposure to aircraft cleaning chemicals.  This opinion was based on the Veteran's history consistent with a questionable contact dermatitis that began with chemical exposure; however, he had several flares of this same rash since that time.  His rash could be a result of a humoral immune memory response to a chemical and he also could have an undiagnosed allergy to some other substance.  The examiner noted it was difficult to make a firm diagnosis as the Veteran did not have any current signs or symptoms of the rash.  In an addendum, the examiner noted that the claims folder had been reviewed.  

The Board notes that the photographs taken in August 2011 corroborate the absence of any signs or symptoms of dermatitis.  The Board also notes that the opinion rendered by the VA examiner resulted in the AMC's recharacterization of the Veteran's service-connected disability from dermatitis to dermatitis of the chest, arms and hands.  

The evidence of record does not support the assignment of an initial compensable rating for a skin disability prior to August 2, 2011.  While the Board acknowledges the Veteran's contention that five percent or more of exposed areas are affected, see October 2007 VA Form 9, this assertion is not supported by the record, and the Board finds it is not probative.  In this case, the June 2006 VA examination record reveals the Veteran's history that the skin condition was limited to the arms and hands and physical examination of the skin at that time revealed no significant rash or other skin abnormality other than three, small, one millimeter bumps over the dorsum of his left hand and arm.  Although the record does not include an estimation of the percentage of body or exposed areas affected, the Board finds the Veteran's history that the hands were the only exposed area and the arms were the only other area affected and the examiner's findings, to include the finding that the dermatitis had "nearly complete" resolution, clearly indicate that the skin disability affected an area of less than five percent of the entire body or exposed areas.  Furthermore, the evidence does not suggest that the skin condition required any more than topical treatment, referred to by the Veteran as ointment.  See June 2006 VA examination.  In the absence of evidence that at least five percent of the Veteran's entire body or exposed areas was involved or that he required intermittent systemic therapy, a compensable rating is not warranted prior to August 2, 2011. 

The evidence of record also does not support the assignment of a rating in excess of 10 percent as of August 2, 2011.  This is so because the August 2011 VA examiner indicated that the condition involves less than five percent of exposed areas and less than 20 percent of his total body area.  In addition to the foregoing, there is no indication that his skin condition required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past year.  While the Board acknowledges the Veteran's report at the time of the VA examination that he had been given a pill, he was unsure exactly what the remedy was and denied having systemic symptoms, and the available medical records do not suggest the prescription of systemic therapy.  In the absence of evidence that the skin disability involves 20 to 40 percent of his entire body or exposed areas or requires such systemic therapy, a rating in excess of 10 percent is not warranted as of August 2, 2011. 



Chondromalacia of the right and left knees

Service connection for chondromalacia of the bilateral knees was initially granted with separate noncompensable ratings pursuant to 38 C.F.R. § 4.71a, DC 5260 and 5014, effective August 1, 2006.  See October 2006 rating decision.  The ratings were subsequently increased to 10 percent effective July 19, 2011.  See October 2011 rating decision.  As such, the Board must determine whether the Veteran is entitled to compensable ratings prior to July 19, 2011 and to ratings in excess of 10 percent as of that date.  

The Veteran contends that he is entitled to increased initial ratings because his knees pop, crack and ache all the time, that it is difficult to get out of bed due to knee pain, and that he takes over-the-counter medication daily for the discomfort and pain.  He asserts that he experiences near constant pain in the joint region and occasionally will experience instantaneous sharp pain going down both legs, which normally results in his knees buckling.  The Veteran contends that the knees are swollen by the end of the day, that his ability to ambulate has become significantly impaired, that he has trouble climbing stairs, that he is unable to squat or kneel with both knees touching the ground, and that his knees grind.  The Veteran testified that his left knee disability is worse than his right in that his right knee has not woken him up from sleep due to pain/burning like his left knee has.  He reported that the knees are unstable and that he needs a brace when doing certain activities.  The Veteran indicated that he is unable to run, bike, or sit for long periods of time, and can only walk short distances.  See October 2006 NOD; October 2007 VA Form 9; August 2010 hearing transcript.  

The Board again notes that in the undated statement submitted by the Veteran's former employer, S.H. reports that the Veteran was transferred to a different job because he was physically unable to continue performing at his desired level as a support engineer and that there were several occasions when the Veteran had physical difficulties accomplishing tasks assigned to him.  S.H. specifically noted that the Veteran showed great knee and leg discomfort during overseas flights.  

DC 5014 provides the rating criteria for osteomalacia and directs that this disability be rated on limitation of motion of the affected part as degenerative arthritis.  The provisions regarding degenerative arthritis found at C.F.R. § 4.71a, DC 5003, were discussed above.  

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, DC 5260 and 5261.  DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 

During the July 2006 VA examination, the Veteran reported that he had noted some soreness in both knees since they were injured, with occasional popping sounds just below the bilateral patellae.  He denied heat, swelling, redness, other problems or symptoms, and taking any specific medication.  Physical examination revealed that the Veteran was not using a cane or any other supportive or assistive devices.  He walked normally and had no difficulty arising from a chair or changing positions on the examination table.  Examination specific to the knees disclosed no heat, swelling, redness, deformity or other abnormality.  Medial and lateral collateral ligaments were intact with no laxity bilaterally.  Range of motion testing revealed bilateral extension to 5 degrees and bilateral flexion to 140 degrees.  Against resistance, the Veteran was able to move both knees through this normal range of motion, with no pain on range of motion, instability, impaired endurance, incoordination, weakness or other abnormality.  Mild crepitus at 1+/4+ over both knees was noted.  All major muscle groups over the upper and lower extremities were normal at 5+/5+.  The examiner noted that there was no change in active or passive range of motion during repeat testing against resistance.  AP and lateral views of the bilateral knees revealed that the bones, joints and soft tissues appeared normal.  The Veteran was diagnosed with bilateral knee chondromalacia.  

As noted above, the Veteran reported taking over-the-counter Aleve (1 pill daily) for multiple musculoskeletal complaints, to include his bilateral knees, at the time of the July 2011 VA examination.  He indicated that he wore braces on his bilateral knees and that standing was limited to 30 minutes and that sitting was limited to 40 minutes as a result of his bilateral knee condition.  The Veteran did not report limitation in regard to walking about but reported that he did not run as a result of his bilateral knee condition.  He also indicated that bilateral knee pain worsened when going down, but not up, stairs, and that the bilateral knee condition interfered with yard work and household chores.  

In regards to his knees, the Veteran reported that he had been experiencing progressive worsening of his symptoms but reported no subsequent trauma to explain the worsening since leaving active service.  He indicated that he had constant bilateral knee pain that he rated as a two to eight on a scale of ten in severity; intermittent locking when going down stairs; constant stiffness; and swelling typically at the end of the day.  He denied instability or give out but did report wearing bilateral knee compression braces with planned physical activity.  Because of the bilateral knee symptoms, the Veteran intermittently walked with a limp, depending on which knee was more bothersome at the time; hence, gait was intermittently affected.  The Veteran reported a flare in bilateral knee symptoms once weekly, typically lasting for one to two days.  One of these flares was associated with missed working during the past year.  

Physical examination revealed that the Veteran ambulated with a normal gait and without assistive device.  He was able to walk on heels and tiptoe without apparent difficulty, had no discernable limp, and no foot drop.  He moved somewhat slowly going from a sitting to standing position and while doing so, reported bilateral knee stiffness.  The Veteran was able to perform full repetitive squats but reported increased bilateral knee pain with this activity.  Examination specific to his knees revealed no swelling; no anterior, posterior, medial or lateral instability; negative Lachman's and McMurray testing; no laxity with application of varus or valgus stress; and normal alignment.  The Veteran was tender to palpation along the medial and lateral borders of the bilateral patellae and over the patellar tendons.  He reported pain with patellar compression and passive patellar deviation.  The patellae tracked normally with active quadriceps contractions.  Range of motion testing revealed bilateral, pain free extension to zero degrees.  Flexion of the left knee was to 125 degrees and was to 110 degrees in the right knee, with pain at the end of both ranges.  After repeat testing times three against resistance, no additional loss of range of motion was observed due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  X-rays revealed maintained joint spaces, normal mineralization, and no effusion, soft tissue mass, fractures, lytic or blastic lesions, or soft tissue calcification.  The impression for both was normal radiographic examination of the knee.  The examiner noted that x-ray findings were normal and that there was no objective evidence of instability.  The Veteran was diagnosed with left and right knee chondromalacia.  

The evidence of record does not support the assignment of a compensable rating for either of the knee disabilities prior to July 19, 2011.  This is so because the Veteran did not exhibit the requisite limitation of flexion in either knee so as to support the assignment of the next higher (10 percent) rating under DC 5260.  In fact, the Veteran did not exhibit any limitation of flexion at the time of the June 2006 VA examination; rather, he exhibited normal bilateral flexion.  See Plate II, 38 C.F.R. § 4.71a (2011).  More specifically, range of motion testing at the time of that examination revealed right and left knee flexion to 140 degrees.  

Consideration has been given to whether a compensable rating is warranted for either of the knee disabilities on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges that the Veteran competently and credibly reported soreness, popping, aching, grinding and pain prior to July 2011.  See Layno, 6 Vet. App. at 470; see also June 2006 VA examination report; October 2006 NOD; October 2007 VA Form 9.  The June 2006 VA examiner specifically reported, however, that against resistance, the Veteran was able to move both knees through this normal range of motion, with no pain on range of motion, instability, impaired endurance, incoordination, weakness or other abnormality.  The examiner also noted that there was no change in active or passive range of motion during repeat testing against resistance.  Based on the foregoing, the Board finds that prior to July 19, 2011, a compensable rating on the basis of limitation of flexion due to pain is not warranted for either of the Veteran's knees under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The evidence of record also does not support the assignment of a rating in excess of 10 percent for either of the Veteran's knee disabilities as of July 19, 2011.  The Board notes that in assigning the 10 percent ratings, the RO specifically noted that it was doing so pursuant to DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45 in light of the objective evidence of painful motion.  See October 2011 rating decision.  

The Board acknowledges the Veteran's report of constant bilateral knee pain; intermittent locking when going down stairs; constant stiffness; swelling; intermittent limping; and flare-up of symptoms, and finds these complaints competent and credible.  See Layno, 6 Vet. App. at 470; July 2011 VA examination report.  The evidence of record dated as of July 19, 2011, however, does not reveal that the Veteran has exhibited the requisite limitation of flexion in either knee so as to support the assignment of the next higher (20 percent) rating under DC 5260.  Rather, at worst, the Veteran exhibited flexion limited to 110 degrees in his right knee, a loss of 30 degrees from normal, and flexion limited to 125 degrees in his left knee, a loss of 15 degrees from normal.  Neither range of flexion meets the requirements for a noncompensable evaluation under DC 5260.  See July 2011 VA examination report. 

The Board has also considered the other diagnostic criteria related to the knees to determine whether increased ratings, or additional separate compensable ratings, are warranted for either knee under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These diagnostic codes, however, are simply not applicable to the right and left knee disabilities as there is no evidence of ankylosis (DC 5256); dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (DC 5258); symptomatic removal of the semilunar cartilage (DC 5259); any impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  In addition, while extension was reportedly to five degrees at the time of the June 2006 VA examination, the record indicates that this limitation was not due to flare-up, fatigability, incoordination, weakness, or pain, and range of motion was subsequently reported as full/normal at the time of the July 2011 VA examination.  Based on these findings, and the lack of a history of limited extension during flare-ups or generally, the Board finds the evidence does not support the assignment of a separate, compensable rating by analogy to DC 5003 or under DC 5261 for either knee.  See VAOPGCPREC 9-04; VA examination reports dated June 2006 and July 2011.  

Lastly, the Board has considered whether the Veteran is entitled to separate ratings under DC 5257 for recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97.  The Veteran has reported that his knees buckle, are unstable, and require a brace for certain activities.  See October 2007 VA Form 9; August 2010 hearing transcript.  At the time of the June 2006 VA examination, however, the bilateral medial and lateral collateral ligaments were intact with no laxity.  And at the time of the July 2011 VA examination, the Veteran denied instability or give out but did report wearing bilateral knee compression braces with planned physical activity.  Physical examination of the Veteran's knees at the time of that examination revealed no medial or lateral instability; negative Lachman's and McMurray testing; and no laxity with application of varus or valgus stress.  The July 2011 VA examiner specifically noted the absence of objective evidence of instability.  The objective findings of record, which the Board finds more probative than the Veteran's subjective accounts, do not support a separate rating under DC 5257 for either of the Veteran's knees.  

Degenerative joint disease of the lumbar spine

Service connection was initially granted for lumbosacral strain pursuant to 38 C.F.R. § 4.71a, DC 5237, with a noncompensable evaluation effective August 1, 2006.  See October 2006 rating decision.  The disability was subsequently recharacterized as degenerative joint disease of the lumbar spine and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, DC 5242, effective July 19, 2011.  See October 2011 rating decision.  As such, the Board must determine whether the Veteran is entitled to a compensable rating prior to July 19, 2011 and to a rating in excess of 10 percent as of that date.  

The Veteran contends that he is entitled to increased initial ratings for his lumbar spine disability because it is manifested by constant pain and adversely limits the work he can do and the lifestyle he lives.  He asserts that he is unable to lift up his child due to back pain, has decreased range of motion, has difficulty ambulating, and has muscle spasm with forward bending.  The Veteran also describes a sharp, radiating pain in his lower back that travels throughout his legs on a daily basis.  He testified that he has difficulty doing yard work due to his back but has no choice and takes pain killers.  The Veteran indicated that he has a hard bulge on his back but denied the use of a brace.  He indicated that he has problems sleeping, uses a pillow in between his legs, and wakes up sore.  See October 2006 NOD; October 2007 VA Form 9; August 2010 hearing transcript.  

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51, 455 (Supplementary Information).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a , Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 10 percent for IDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

During the July 2006 VA examination, the Veteran reported some stiffness in his lower back that tended to radiate towards his coccyx (tail bone).  He denied radiation into either lower extremity, any weakness in either lower extremity, and any bowel or bladder dysfunction.  The Veteran was not taking any medication for this intermittent stiffness.  He noted the stiffness for approximately four to five days and indicated that it would then disappear for several weeks.  Physical examination revealed that the Veteran was not using a cane or any other supportive or assistive devices.  He walked normally and had no difficulty arising from a chair or changing positions on the examination table.  Neurologic examination was normal.  Deep tendon reflexes were 2+ and equal bilaterally.  All major muscle groups over the upper and lower extremities were normal at 5+/5+.  Sensory examination was also normal.  AP and lateral views of the lumbar spine revealed normal alignment and normal vertebral body and disc space heights.  There was no significant degenerative change and SI joints were unremarkable.  The Veteran was diagnosed with lumbosacral strain with related "tail bone" pain.  

In a September 2006 addendum, the VA examiner reported that examination of the low back disclosed maintenance of a normal lordotic curvature.  There was no tenderness noted along the paraspinous musculature or over the SI joints or sciatic notches.  The Veteran's gait was found to be normal and range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 40 degrees.  The Veteran was able to undergo straight leg raises from zero to 90 degrees bilaterally.  The examiner also noted that the Veteran was able to forward flex from zero to 90 degrees repeatedly with no pain on range of motion, loss of range of motion, instability, incoordination, or fatigability.  

As noted above, the Veteran reported taking over-the-counter Aleve (1 pill daily) for multiple musculoskeletal complaints, to include his low back, at the time of the July 2011 VA examination.  He indicated that he intermittently wore a lumbar corset and that standing was limited to 30 minutes and that sitting was limited to 40 minutes as a result of his low back condition.  The Veteran did not report limitation in regard to walking about but indicated that he did not run as a result of his low back condition.  He also noted that his low back condition interfered with yard work and household chores.  

The Veteran reported that his low back condition had progressively worsened but denied any subsequent injury to explain the worsening of symptoms.  He indicated that he had constant low back pain that he rated as a two out of ten on a scale of ten in severity.  He also described constant stiffness and reported that the constant pain and stiffness contributed to fatigability and lack of endurance.  The Veteran denied any associated weakness or radiation of pain down the right lower limb, but did report intermittent radiation of pain from the low back into the left gluteal and hip area.  This occurred weekly and lasted for a few minutes.  There was no radiation of pain distal to the left hip.  The Veteran did not report any numbness or tingling of the lower limbs and indicated that he had not missed any work during the past year.  He noted that he experiences a flare in low back symptoms once a month, which typically last one to three days.  There had been no incapacitating episodes requiring physician-ordered bed rest during the past year.  He described using a pillow underneath his legs at night to elevate the lower limbs, which was somewhat helpful in relieving back pain.  

Physical examination revealed that the Veteran ambulated with a normal gait and without assistive device.  He was able to walk on heels and tiptoe without apparent difficulty, had no discernable limp, and no foot drop.  Examination specific to his lumbosacral spine revealed no scoliosis, acquired scoliosis, or ankylosis.  There was also no spasm or guarding, though tenderness to palpation at the lumbosacral junction was noted.  The Veteran did not report any tenderness to palpation over the lumbar paraspinal musculature.  Straight leg raise was bilaterally negative.  Range of motion testing revealed flexion to 85 degrees, extension to 25 degrees, and bilateral lateral flexion and rotation to 30 degrees, all with pain at the end of range.  After repeat testing times three against resistance, no additional loss of range of motion was observed due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  X-ray of the lumbosacral spine contained, in pertinent part, an impression of degenerative disk and joint disease of the lumbar spine.  The Veteran was diagnosed with degenerative disk and degenerative joint disease of the lumbosacral spine.  The examiner noted that there was no objective evidence of neurological deficits due to the back condition or of lumbosacral radiculopathy.  

The Board notes at this juncture that it finds the Veteran's reports of lumbar spine symptomatology to be competent and credible.  See Layno, 6 Vet. App. at 470.  The evidence of record, however, does not support the assignment of a compensable rating for degenerative joint disease of the lumbar spine prior to July 19, 2011.  This is so because although the Veteran has reported limited motion of his back, he did not exhibit forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Rather, forward flexion was reported as normal.  See June 2006 VA examination report (forward flexion to 90 degrees); see also Plate V, 38 C.F.R. § 4.71a (2011).  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Rather, the combined range of motion of the Veteran's thoracolumbar spine at the time of that examination was above normal (260 degrees).  In addition to the foregoing, although the Veteran has reported muscle spasm with forward bending, there was no objective evidence of spasm or any evidence of guarding, localized tenderness or vertebral body fracture with loss of 50 percent or more of the height during the June 2006 VA examination.  In fact, the VA examiner specifically indicated that normal lordotic curvature was maintained and that there was no tenderness noted along the paraspinous musculature or over the SI joints or sciatic notches.  The Board finds these objective findings to be more probative than the Veteran's subjective accounts.  For all these reasons, the assignment of a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted prior to July 19, 2011.  

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months so as to support the assignment of a 10 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  Initially, the Board notes that there is no evidence of IDS during this period:  the record includes no such diagnosis and AP and lateral views of the lumbar spine revealed normal alignment, normal vertebral body and disc space heights, unremarkable SI joints, and no significant degenerative changes.  Furthermore, even assuming the Veteran had IDS, the record is absent any history or finding of incapacitating episodes.  

The evidence of record also does not support the assignment of a rating in excess of 10 percent for degenerative joint disease of the lumbar spine as of July 19, 2011.  This is so because the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Rather, forward flexion was reported to 85 degrees.  See July 2011 VA examination report.  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Rather, the combined range of motion of the Veteran's thoracolumbar spine at the time of that examination was 230 degrees.  In addition to the foregoing, although the Veteran has reported muscle spasm with forward bending, there was no objective evidence of any spasm or any evidence of guarding, abnormal gait due to the lumbar spine disability, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the July 2011 VA examiner specifically indicated that the Veteran ambulated with a normal gait, had no discernible limp, had no scoliosis or acquired scoliosis, and had no spasm or guarding.  The Board finds these objective findings to be more probative than the Veteran's subjective accounts.  For all these reasons, the assignment of a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted as of July 19, 2011.  

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months so as to support the assignment of a 20 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  Rather, while the Veteran did report experiencing a flare in low back symptoms once a month, he denied having any incapacitating episodes requiring physician-ordered bed rest at the time of the July 2011 VA examination.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The June 2006 VA examiner specifically noted the absence of pain on motion, loss of range of motion, instability, incoordination and fatigability on repeat range of motion testing.  In addition to the foregoing, the VA examiner reported that the Veteran walked normally and had no difficulty arising from a chair or changing positions on the examination table.  See June 2006 examination report; September 2006 addendum.  The VA examiner who conducted the July 2011 VA examination did indicate that there was pain at the end of range of motion testing, but specifically noted that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare after repeat testing times three against resistance.  Given the foregoing, the Board finds that neither a compensable rating prior to July 19, 2011, nor a rating in excess of 10 percent as of that date, is warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran reported low back stiffness that tended to radiate towards his tailbone at the time of the June 2006 VA examination, but the examiner reported that this complaint was related to his diagnosed lumbosacral strain.  The Veteran denied radiation and weakness into either lower extremity, as well as any bowel or bladder dysfunction, at the time of that examination, and the examiner indicated that neurological and sensory examinations were normal.  At the time of the July 2011 VA examination, the Veteran reported intermittent radiation of pain from the low back into the left gluteal and hip area, but denied any associated weakness or radiation of pain down the right lower limb, any radiation of pain distal to the left hip, and numbness or tingling of the lower limbs.  The examiner specifically noted that there was no objective evidence of lumbosacral radiculopathy or neurological deficits due to the back condition.  In the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the lumbar spine disability, the evidence of record does not support the assignment of a separate rating. 

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's left elbow disability, to include pain and tenderness; left ring finger disability, to include pain; skin disability, to include the need for topical medication; bilateral knee disability, to include soreness, popping, aching, grinding, pain, locking, stiffness, swelling, limping and flare-up of symptoms; and lumbar spine disability, to include limitation of motion, are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.71a, DC 5003, 5010, 5014, 5207, 5213, 5230, 5260, 5235-5243; 38 C.F.R. § 4.118, DC 7806), which reasonably describe the Veteran's disabilities.  Therefore, while the Board acknowledges the Veteran's report of missing time from work as a result of some of these disabilities, it finds that referral for consideration of an extraschedular rating is not warranted for any of his claims.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges the statement submitted by the Veteran's former employer indicating that he needed to change jobs as a result of his left elbow and bilateral knee/leg problems.  The Board also acknowledges the Veteran's reports of missing time from work as a result of his disabilities.  Given the fact that the Veteran was working full time at the time of the July 2011 VA examination, however, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, made efforts to obtain VA treatment records (the Veteran receives all treatment outside of VA), assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board notes that the Veteran indicated that he would be submitting pertinent private medical treatment records at the time of his hearing, rather than submit a VA Form 21-4142, but no additional records have been received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable rating and a rating greater than 10 percent since July 19 2011, for a left elbow disability is denied.   

An initial compensable rating for a left ring finger disability is denied.  

An initial compensable rating and a rating greater than 10 percent since August 2, 2011, for a skin disability is denied.  

An initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a left knee disability is denied.

An initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a right knee disability is denied.   

An initial compensable rating and a rating greater than 10 percent since July 19, 2011, for a lumbar spine is denied.  


____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


